FILED
                                    UNITED STATES DISTRICT COURT                             MAR 1 6 2009
                                    FOR THE DISTRICT OF COLUMBIA                       NANCY MAYER WHITTINGTON, CLERK
                                                                                             U.S. DISTRICT eOURI'
      AKUBE W. NDOROMO,                              )
                                                     )
                      Plaintiff,                     )
                                                     )
              v.                                     )       Civil Action No.          09 0503
                                                     )
      ERIC HOLDER, Attorney General, et aI.,         )
                                                     )
                      Defendants.                    )

                                          MEMORANDUM OPINION

              This matter is before the Court on consideration of plaintiff s application to proceed in

      forma pauperis and pro se complaint. The Court will grant the application, and dismiss the

      complaint.

              Plaintiff alleges that this Court and the United States Department of Justice "conspire[ d]

      to enslave[]" him. CompI. at 6 (page numbers designated by the Court). This so-called

      enslavement comes about, apparently, upon plaintiffs criminal conviction in this Court and

      subsequent transfer to the custody of the Federal Bureau of Prisons. He brings this civil rights

      action under 42 U.S.C. § 1983, presumably alleging a violation of the Thirteenth Amendment to

      the United States Constitution, and demands, among other things, his "Immediate Release from

      Slavery." Id.

              "Neither slavery nor involuntary servitude, except as a punishment for crime whereof the

      party shall have been duly convicted, shall exist within the United States, or any place subject to

      their jurisdiction."   u.s. CONST. amend. XIII, § 1 (emphasis added).     The Thirteenth

      Amendment, then, "has an express exception for persons imprisoned pursuant to conviction for



                                                         1



\~,
crime." Pischke v. LUscher, 178 F.3d 497,500 (7th Cir. 1999); see also Tracy v. Keating, 42

Fed. Appx. 113 (10th Cir. 2002); Ali v. Johnson, 259 F.3d 317,318 (5th Cir.2001); Draper v.

Rhay, 315 F.2d 193, 197 (9th Cir. 1963). The Court will dismiss this action under 28 U.S.c.

§1915A(b)(1) because the complaint fails to state a claim upon which relief can be granted. l An

Order consistent with this Memorandum Opinion will be issued separately on this same date.



                                             i
Date:   ";Nj      (0 I 200 7




               The Court notes that plaintiff submitted separately a petition for a writ of habeas
corpus on the same day as he submitted the instant Complaint. Plaintiffs challenges to his
conviction or sentence, as well as his demands for immediate release from custody, are
appropriately addressed in a habeas action.

                                                 2